J-A31041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LOGAN TYLER BUCHANAN,

                            Appellant                No. 2171 MDA 2014


              Appeal from the Judgment of Sentence July 23, 2014
                in the Court of Common Pleas of Franklin County
               Criminal Division at No.: CP-28-CR-0001394-2013


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED JANUARY 08, 2016

        Appellant, Logan Tyler Buchanan, appeals from the judgment of

sentence imposed following his jury conviction of risking a catastrophe, after

an explosion resulting from the attempted production of methamphetamine.

Appellant challenges the weight and sufficiency of the evidence. We affirm.

        The underlying facts in this case are not in substantial dispute.   On

July 15, 2013, an explosion occurred at 153 West Main Street, Waynesboro,

Pennsylvania in a residence occupied by Natasha McCammon.                   Ms.

McCammon lived there with Christopher Myers.          The explosion stemmed




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A31041-15


from an unsuccessful attempt to manufacture methamphetamine.1                 The

explosion resulted in a fire. Police arrested McCammon, Appellant, and Josie

McCormick, his fiancée.2 McCormick was convicted of related charges after

she entered a plea of nolo contendere in January of 2014. (See N.T. Trial,

6/16/14, at 80).

        Appellant was charged with risking a catastrophe, 18 Pa.C.S.A.

§ 3302,3 possessing precursors with intent to manufacture a controlled

substance, 35 P.S. § 780-113.1(a)(3), and operating a methamphetamine
____________________________________________


1
  The parties also attempted to make methamphetamine the night before,
but the events of that preceding night are not directly at issue in this appeal.
2
 There is no dispute that Mr. Myers was out of the house, at work, on July
15, when the explosion occurred. (See Commonwealth’s Brief, at 4 n.2).
3
    Causing or risking catastrophe.

              (a) Causing catastrophe.─A person who causes a
        catastrophe by explosion, fire, flood, avalanche, collapse of
        building, release of poison gas, radioactive material or other
        harmful or destructive force or substance, or by any other
        means of causing potentially widespread injury or damage,
        including selling, dealing in or otherwise providing licenses or
        permits to transport hazardous materials in violation of 75
        Pa.C.S. Ch. 83 (relating to hazardous materials transportation),
        commits a felony of the first degree if he does so intentionally or
        knowingly, or a felony of the second degree if he does so
        recklessly.

               (b) Risking catastrophe.─A person is guilty of a felony of
        the third degree if he recklessly creates a risk of catastrophe in
        the employment of fire, explosives or other dangerous means
        listed in subsection (a) of this section.

18 Pa.C.S.A. § 3302.



                                           -2-
J-A31041-15


laboratory, 35 P.S. § 780-113.4(a)(1). The three gave varying versions of

how the explosion occurred. At trial, in June of 2014, both Ms. McCormick

and Ms. McCammon testified that Appellant was an active participant in the

methamphetamine manufacturing process. (See N.T. Trial, 6/16/14, at 36,

130-32). Notwithstanding her inculpatory testimony, McCormick also sent a

letter to Appellant’s defense counsel denying he had any direct involvement

in the manufacture of the methamphetamine.

     Appellant, testifying on his own behalf, also denied any active

involvement.   He maintained that aside from occasional visits to the

bedroom where they were working (purportedly to discourage McCormick

from taking any methamphetamine for herself), he stayed in an adjoining

room watching television. (See id. 6/17/14, at 79-80, 82-83). He testified

further that when he heard the explosion he ran into the bedroom and

helped the two women get out through a window.        (See id. at 83-84).

Appellant maintained that burn evidence on his arm and shoes was not from

his involvement in the methamphetamine making process, but from his

helping the women escape. (See id.).




                                   -3-
J-A31041-15


       The jury convicted Appellant of risking a catastrophe, but acquitted

him of the remaining charges. This timely appeal followed the denial of his

post-sentence motion, which challenged the weight of the evidence.4

       Appellant presents two questions for our review:

             I. Was the jury’s verdict supported by sufficient evidence
       to convict [Appellant] of risking a catastrophe where the
       catastrophe was the explosion and fire of a residence, but where
       the jury acquitted [Appellant] of possession of certain chemicals
       with the intent to manufacture a controlled substance and of
       operating a methamphetamine laboratory, but where the
       evidence established that the catastrophe was solely the result
       of an attempt at the production of methamphetamine?

             II. Did the trial court err in denying the Appellant’s motion
       for a new trial based on the jury’s verdict being against the
       weight of the evidence?

(Appellant’s Brief, at 6) (unnecessary capitalization omitted).

       In support of his claims, Appellant chiefly argues that because of his

acquittal on the other two charges, he is entitled to acquittal on risking a

catastrophe, or a new trial. (See id. at 9-10). We disagree.

       Our standard of review for a challenge to the sufficiency of the

evidence and the weight of the evidence is well-settled.

             A claim challenging the sufficiency of the evidence is a
       question of law. Evidence will be deemed sufficient to support
       the verdict when it establishes each material element of the
____________________________________________


4
  Appellant filed a timely statement of errors on January 26, 2015. See
Pa.R.A.P. 1925(b). The trial court filed an opinion on February 5, 2015.
See Pa.R.A.P. 1925(a). The opinion referenced the court’s order denying
Appellant’s post-sentence motion, and accompanying opinion, filed
November 19, 2014.



                                           -4-
J-A31041-15


     crime charged and the commission thereof by the accused,
     beyond a reasonable doubt. Where the evidence offered to
     support the verdict is in contradiction to the physical facts, in
     contravention to human experience and the laws of nature, then
     the evidence is insufficient as a matter of law. When reviewing a
     sufficiency claim the court is required to view the evidence in the
     light most favorable to the verdict winner giving the prosecution
     the benefit of all reasonable inferences to be drawn from the
     evidence.

            A motion for new trial on the grounds that the verdict is
     contrary to the weight of the evidence, concedes that there is
     sufficient evidence to sustain the verdict. Thus, the trial court is
     under no obligation to view the evidence in the light most
     favorable to the verdict winner. An allegation that the verdict is
     against the weight of the evidence is addressed to the discretion
     of the trial court. A new trial should not be granted because of a
     mere conflict in the testimony or because the judge on the same
     facts would have arrived at a different conclusion. A trial judge
     must do more than reassess the credibility of the witnesses and
     allege that he would not have assented to the verdict if he were
     a juror. Trial judges, in reviewing a claim that the verdict is
     against the weight of the evidence do not sit as the thirteenth
     juror. Rather, the role of the trial judge is to determine that
     notwithstanding all the facts, certain facts are so clearly of
     greater weight that to ignore them or to give them equal weight
     with all the facts is to deny justice.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations

and internal quotation marks omitted).

     In this case, Appellant maintains that the acquittals “suggest that the

verdict . . . is not supported by sufficient evidence” to convict on the

remaining charge. (Appellant’s Brief, at 19). We disagree.

     Instead, we agree with the trial court that Appellant’s argument, in

effect, is that his conviction is an inconsistent verdict in light of the

acquittals on those other charges. (See Trial Court Opinion, 2/05/15, at 3).


                                    -5-
J-A31041-15


      Our Supreme Court has confirmed that consistency in a verdict is not

required. See Commonwealth v. Miller, 35 A.3d 1206, 1213 (Pa. 2012):

      While recognizing that the jury’s verdict appears to be
      inconsistent, we refuse to inquire into or to speculate upon the
      nature of the jury’s deliberations or the rationale behind the
      jury’s decision. Whether the jury’s verdict was the result of
      mistake, compromise, lenity, or any other factor is not a
      question for this Court to review. We reaffirm that an acquittal
      cannot be interpreted as a specific finding in relation to some of
      the evidence, and that even where two verdicts are logically
      inconsistent, such inconsistency alone cannot be grounds for a
      new trial or for reversal. Furthermore, the “special weight”
      afforded the fact of an acquittal plays no role in the analysis of
      inconsistent verdicts, because, by definition, one of the verdicts
      will always be an acquittal.

Id. at 1213 (citations omitted).

      Here, the jury as fact-finder was free to accept the testimony that

Appellant was an active participant in the methamphetamine manufacturing

process    along   with   McCammon   and   McCormick.     Appellant   fails   to

demonstrate that the Commonwealth’s evidence was “in contradiction to the

physical facts, in contravention to human experience [or] the laws of

nature.”   Widmer, supra at 751. His acquittal of the remaining charges,

whether “the result of mistake, compromise, lenity, or any other factor”

cannot be interpreted as a specific finding in relation to the evidence.

Miller, supra at 1213.

      Viewing the evidence in the light most favorable to the Commonwealth

as verdict winner, and giving the prosecution the benefit of all reasonable

inferences to be drawn from that evidence, we have no difficulty in


                                     -6-
J-A31041-15


concluding that there is more than sufficient evidence to support Appellant’s

conviction.     See Widmer, supra at 751.     Appellant’s first claim does not

merit relief.

      Appellant’s second issue challenges the denial of his weight claim.

             Appellate review of a weight claim is a review of the
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the
      trial judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons
      for granting or denying a new trial is the lower court’s conviction
      that the verdict was or was not against the weight of the
      evidence and that a new trial should be granted in the interest of
      justice.

             However, the exercise of discretion by the trial court in
      granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is not unfettered. The
      propriety of the exercise of discretion in such an instance may be
      assessed by the appellate process when it is apparent that there
      was an abuse of that discretion. This court summarized the
      limits of discretion as follows:

               The term “discretion” imports the exercise of
         judgment, wisdom and skill so as to reach a dispassionate
         conclusion, within the framework of the law, and is not
         exercised for the purpose of giving effect to the will of the
         judge. Discretion must be exercised on the foundation of
         reason, as opposed to prejudice, personal motivations,
         caprice or arbitrary actions. Discretion is abused when the
         course pursued represents not merely an error of
         judgment, but where the judgment is manifestly
         unreasonable or where the law is not applied or where the
         record shows that the action is a result of partiality,
         prejudice, bias or ill will.

Widmer, supra at 753 (citations omitted).


                                     -7-
J-A31041-15


            As an appellate court, we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one’s sense of justice. A
      verdict is said to be contrary to the evidence such that it shocks
      one’s sense of justice when “the figure of Justice totters on her
      pedestal,” or when “the jury’s verdict, at the time of its
      rendition, causes the trial judge to lose his breath, temporarily,
      and causes him to almost fall from the bench, then it is truly
      shocking to the judicial conscience.”

Commonwealth v. Cruz, 919 A.2d 279, 282 (Pa. Super. 2007), appeal

denied, 928 A.2d 1289 (Pa. 2007) (citations omitted).

      Here, in an abbreviated argument which for the most part merely

adopts by reference the argument challenging sufficiency, (see Appellant’s

Brief, at 22, (citing the argument for insufficiency at 12-17)), Appellant

offers no argument that the judgment is manifestly unreasonable or that the

law was not applied correctly. (See id. at 22-23). Appellant only adds an

obscure, unsupported claim that Appellant can be distinguished from a trial

court reference to “individuals.” (Id. at 22). The argument is undeveloped

and unpersuasive.

      On independent review, we discern no basis on which to disturb the

jury’s verdict of conviction, or to find that the trial court’s denial of the

weight claim was the result of partiality, prejudice, bias or ill will.   Justice

does not totter on her pedestal.      Neither the jury’s verdict nor the trial

court’s denial of the weight claim shocks the judicial conscience.

      Judgment of sentence affirmed.




                                     -8-
J-A31041-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2016




                          -9-